In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
          No. 02-21-00226-CV
     ___________________________

    IN RE DANIEL MEDINA, Relator



              Original Proceeding
 48th District Court of Tarrant County, Texas
       Trial Court No. 048-316862-20


   Before Bassell, Womack, and Walker, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: July 28, 2021




                                         2